Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-12 and 14 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Baltz et al. (US 2006/0186123) (Baltz).
Baltz discloses a bin with flip lid device, comprising: a main body, wherein the main body has an upper surface, a plurality of sides, and a bottom surface; a lid including a first portion 18 and a second portion 20, wherein the first portion is hingedly disposed on the upper surface of the main body, the second portion is hingedly disposed on the upper surface of the main body oppositely arranged from the first portion, and each of the first portion and the second portion further includes at least one tooth 40 configured to nest within the other one of the first portion and the second portion when the lid is in a closed position; and a handle arrangement (handle 80).
Re claim 9, the lip is shown in annotated Fig. 1 of Baltz.  Re claim 12 and 14, the boss (30, 32) on the lid and configured to provide enhance alignment to another bin stacked atop the closed lid because recesses 44 receive lateral projections 44.

    PNG
    media_image1.png
    972
    859
    media_image1.png
    Greyscale

Re claim 10, a flange depending from the upper surface of the main body and its recessed corner are shown in annotated Fig. 3 of Baltz.

    PNG
    media_image2.png
    910
    1012
    media_image2.png
    Greyscale

Re claim 11, Fig. 1 shows lip 22 is a downward protrusion depending from the upper surface of the main body and oriented in a first plane (vertical plane parallel to sidewall), the first lid portion 18 as shown in Fig. 3 rotates approximately 270 degrees from closed position to open position as shown in Fig. 3, the first lid portion 18 is capable of  selectively rotating to an open position, at the 180 degree rotated position, defining a second plane (horizontal plane) substantially transverse to the first vertical plane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltz in view of Aiken (US 6179156).
Baltz is believed to show the elements of claim 2 in that it has stacking structure configured to  enhance support in a nested orientation (see flange as identified in annotated Fig. 3).  The main focus of Baltz is about other aspects of a stacking/nesting bin with flip lids and just doesn’t identify these stacking and nesting structures as such.
Aiken teaches a stacking structure as best seen in Fig. 1 including a recessed area (recessed portion 40) and a rib [one of ribs (spaced inner columns 38)], the rib is transverse to the  bottom surface, the recessed area includes a lower wall (shelf 42), the rib includes a top surface that is substantially parallel with the lower wall (shelf 42).  The top surface of the rib is substantially planer with the upper surface of the main body.  The rib is openly exposed to an interior space of the main body.  Figure 8 of Aiken showing a stacked configuration on the closed lids.  Fig. 12 and 13 of Aiken showing a nested configuration with lids opened.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify or add the stacking structure of Aiken to provide a nested configuration wherein the nested plurality of containers save space and conserve storage space and prevent over-nesting wherein an air-lock develops and prevents or inhibits denesting.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltz in view of Koda et al. (US 5133472) (Koda).
Baltz discloses handle 80 which is U-shaped.  The lower surface of Baltz’s handle 80 doesn’t have an identifiable concave arch.  Koda teaches a U-shaped in cross section handle as best seen in Fig. 1-5 and when referring to the cross section of Fig. 3 having vertical inner wall, vertical outer wall, a lower surface, the inner wall coupled to the upper surface of the main body, the lower surface is an inner surface and has an interior radiused surface including a concave arch configured to allow the bin to be ergonomically lifted.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the handle configuration to provide a handle with a more comfortable grip to ease stress on the hand when carrying the bin.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltz in view of Koda as applied to claim 6 above, and further in view of Panicci (US 3960289).
The lid lip as identified in annotated Fig. 1 of Baltz, when the lid is closed, seems to extend or slope outwardly such that the outer wall of the handle is spaced apart from the lid (at the lip).  However, the disclosure is not definitive.  Panicci teaches in annotated Fig. 12 that the outer wall of a handle may be spaced from an outer lid lip and an inner lid lip when the lid is closed.

    PNG
    media_image3.png
    861
    576
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the outer wall of the handle to be spaced form the lid so that the lid doesn’t scrape and scar the outer wall surface as such scarring reduces the structural integrity of the handle and roughens the outer surface that contacts the hand which is detrimental to a comfortable grip.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltz in view of Nilsson et al. (US 2017/0081077) (Nilsson).
Baltz fails to disclose corner bosses.  Nilsson teaches corner bosses 5 on the lid.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the lid to have corner bosses to provide proper alignment surfaces for a bottom side of a container when stacked upon a lid.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltz in view of Alexeeff (US 4364489).
Baltz fails to disclose an internal flange.  Alexeeff teaches a bin with flip lids, with each flip lid having teeth received within the recesses of the other flip lid, a lid internal flange as marked in the annotated Fig. 2 and 3, the internal flange extending from one of the first or second portion and configured to accept and support the other of the first or second portion.  Flange 40 is a projection configured to be accepted by the tooth of the other of the first or second portion and accept and support the other of the first or second portion.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the internal flange and projection to support the tooth to prevent bending or breaking of teeth.



    PNG
    media_image4.png
    1298
    949
    media_image4.png
    Greyscale


Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltz in view of Schroader (US 2001/0042266).
Baltz discloses clustered ribbing as shown in Fig. 3 when viewing the underside of a lid portion (all of the ribs are considered to be clustered ribbing).  The ribs are oriented  transverse to the sides of the main body as shown in Fig. 3 the ribs extend outwardly from the sides and the clustered ribbing is disposed adjacent to the handle arrangement.   Baltz fails to disclose each ribs spacing.  Schroader teaches a rib spacing of between approximately one-eighth and one-sixteenth inch (see claim 3).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the rib spacing to be between approximately one-eighth and one-sixteenth inch (i.e., less than about one inch) to provide enough support so that the lid doesn’t collapse from the weight of other bins stacked on top of the lid.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733